Citation Nr: 0304830	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  96-32 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability. 

2.  Entitlement to service connection for a left knee 
disability. 

3.  Entitlement to an increase in a 10 percent rating for 
degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse 


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel

INTRODUCTION

The veteran served on active duty for training from June 1990 
to November 1990 and on active duty from April 1991 to 
November 1995. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  A hearing before the Board was 
held in October 2000 and the member of the Board, who was 
designated to conduct the hearing, is making the final 
determinations of the claims.  In December 2000, the Board 
remanded the case to the RO for further development.  As the 
development requested by the Board has been substantially 
completed, no further action by the RO is necessary to comply 
with the Board's remand.  Stegall v. West, 11 Vet. App. 268 
(1998). 

The veteran also filed a claim of service connection for 
joint pain, including the left knee, as an undiagnosed 
illness due to service in Southwest Asia during the Persian 
Gulf War.  The RO separately adjudicated the claim and denied 
it in a January 1999 rating decision.  After the RO notified 
the veteran of the adverse determination and of his appellate 
rights, he did not appeal the January 1999 rating decision.  
The RO also denied a similar claim in June 2000.  After being 
notified of the denial and of his appellate rights, the 
veteran did not appeal the RO's decision.  For these reasons, 
the issue of service connection for joint pain, including the 
left knee, as an undiagnosed illness, is not before the Board 
for appellate review.  

The current appeal of the issue of service connection for 
left knee disability is limited to direct incurrence, 
excluding consideration of an undiagnosed illness related to 
the Persian Gulf War. 


FINDINGS OF FACT

1.  A right ankle disability, chronic ankle sprain, is 
related to an inservice injury. 

2.  A left knee disability, variously diagnosed, is not shown 
by the medical evidence to be related to an injury suffered 
or disease contracted in service.

3.  The disability of the lumbar spine is manifested by 
moderate limitation of motion, including functional loss due 
to pain, without evidence of severe limitation of motion, 
sciatic neuropathy or severe manifestations of lumbosacral 
strain. 


CONCLUSIONS OF LAW

1.  A right ankle disability, chronic ankle sprain, was 
incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002). 

2.  A left knee disability, variously diagnosed, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).

3.  Degenerative disc disease of the lumbar spine is 20 
percent disabling according to applicable schedular criteria. 
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.71a, Diagnostic Code 5292 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

While the claims was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) amended VA's assistance to claimants of 
veterans benefits, including new provisions codified at 38 
U.S.C.A. §§ 5103, 5103A (West 2002). 

The new § 5103 requires VA to notify the claimant of what 
information and evidence, not already of record, is necessary 
to substantiate the claim, indicating which information and 
evidence is to be provided by the claimant and which VA will 
attempt to obtain on behalf of the claimant.  In October 
2001, the RO asked the veteran for information concerning 
treatment by any private doctor or at any hospital for back, 
left knee and right ankle disabilities.  The veteran was 
informed that he could either submit the records to the RO or 
he could authorize release of the records and the RO would 
obtain the records.  He was also asked to identify the VA 
facilities where he received treatment and the dates of 
treatment.  The RO provided the veteran a list of the 
evidence already of record.  In the October 2002 Supplemental 
Statement of the Case, the RO cited and provided the full 
text of 38 C.F.R. § 3.159, which implemented the VCAA, 
containing the duty-to-notify provisions of 38 U.S.C.A. 
§ 5103, including the provision that VA would obtain relevant 
VA records.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  For these reasons, the Board concludes that the 
duty-to-notify provisions of the VCAA have been complied 
with. 

The new § 5103A requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, after the RO's October 
2001 notice, the veteran did not provided additional 
information or evidence to substantiate his claims.  In 
September 2002, the veteran was scheduled for a VA 
examination to obtain nexus opinions on the issues of service 
connection.  The veteran subsequently called and canceled the 
appointment and he did not want to reschedule.  Without the 
veteran's cooperation in reporting for a VA examination and 
as there are no additional records to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with. 

Service Connection Claims 

The veteran asserts that he injured his right ankle in 
service, resulting in disability for which he should receive 
compensation.  He also asserts that while a knee problem was 
not noted in service, his knees did bother him, especially 
the left knee, and he has had a couple of flair-ups of the 
left knee after service.  

The service medical records show that, in April 1993, the 
veteran slipped on stairs, injuring his right ankle.  Over a 
period of two days, the pertinent findings were edema and 
erythema, pain on flexion of the Achilles tendon and 
tenderness on flexion and dorsiflexion of the ankle.  The 
assessment was right Achilles tendonitis. On examination in 
1995 for a Medical Board, history included a recurrent right 
ankle sprain on the lateral aspect.  The evaluations of the 
feet and lower extremities were normal.  

The service medical records contain no complaint, history or 
finding of a left knee injury or disease. 

On initial VA examination in January 1996, history included a 
right ankle inversion injury in Germany and the veteran 
complained of recurrent right ankle pain with use and 
recurrent inversion injury.  He also complained of left knee 
swelling and pain.  The pertinent findings were full range of 
motion of the right ankle without acute change.  For the left 
knee, crepitus was noted with range of motion.  There was no 
laxity or effusion.  X-rays of the right ankle and left knee 
were normal.  The pertinent diagnoses were recurrent right 
ankle inversion injury and chondromalacia of the left 
patella. 

At a hearing in 1997, the veteran testified that he is now 
more susceptible to ankle injuries and that he wears a brace.  
He also testified that he did not see a doctor for his knee 
problem in service. 

Reports of VA treatment disclose that the veteran was seen in 
February and March 1997 for chronic, lateral, right ankle 
pain.  History included an inversion injury with swelling in 
service.  The pertinent findings were increased pain with 
inversion and ligamentous tenderness.  The assessment was 
chronic ankle pain secondary to ligamentous laxity. 

On the Persian Gulf War registry examination in May 1997, 
history included a right ankle injury with questionable torn 
ligaments and a left knee sprain.  Objectively, there was 
weakness to resistance of the right ankle as compared to the 
left ankle.  Left knee crepitus was noted.  

On VA examination in May 1997, the veteran complained of 
right ankle and left knee pain.  History included a right 
ankle injury in service.  According to the veteran the pain 
never fully went away and he continued to have pain.  Only 
the ankle was evaluated.  No ankle abnormality was found.  An 
X-ray was normal.  The diagnoses were history of right ankle 
sprain in 1991 and ankle pain of unknown etiology without 
objective findings.  

In October 1997, the veteran was seen by VA for a right ankle 
pain.  There was full range of motion when compared to the 
left ankle.  No instability was noted.  There was tenderness 
over the lateral malleolus .  An X-ray was negative for 
arthritic changes.  The assessment was chronic right ankle 
sprain. 

In a November 1997 statement, the veteran's spouse stated 
that, since the ankle injury in service, the ankle has 
bothered the veteran and that since 1993 or 1994 the veteran 
had been bothered by acute left knee pain. 

During the early part of 1998, the veteran was evaluated by 
VA for multiple joint complaints since 1992.  Examination of 
the ankles was benign. There was good range of motion of the 
knee without swelling.  The assessment was arthralgia. 

At the hearing before the Board in October 2000, the veteran 
testified that he went to sick call a couple of times in late 
1993 and in 1994 for a knee problem and was seen by non-
commissioned medical personnel and because his unit moved 
around, he thinks the records of treatment were lost.  He did 
not recall an actual left knee injury while in service.  He 
indicated that he had knee pain in service and pain and 
swelling after service with the swelling beginning in 1996. 
He then described the inservice injury to his right ankle.  
He stated that he continued to have ankle problems, including 
pain, swelling and the tendency to twist the ankle.  

Records of VA medical treatment disclose findings of 
bilateral knee pain with an impression of patellofemoral 
syndrome (October 2000), knee arthralgia (March 2001), left 
knee pain (May 2001), bilateral knee pain with an impression 
of chondromalacia patella with patellar tendonitis (November 
2001), and left knee tenderness, crepitus and bruising with 
an impression of medial collateral ligament strain (April 
2002). 

On VA examination in June 2002, the veteran was evaluated for 
right ankle and left knee pain.  History included a right 
ankle injury in service.  For the right ankle, normal ranges 
of motion were found in the lateral and medial configuration 
and on plantar flexion and dorsiflexion.  There was no 
swelling.  X-rays were normal.  The diagnosis was laxity of 
the anterior talofibular and calcaneofibular ligaments of the 
ankle joint. 

On evaluation of the left knee, there was tenderness at the 
level of insertion of the patellar ligament into the inferior 
pole of the patella.  The ligaments were intact. With the 
knee flexed and extended, palpation over the patella revealed 
crepitus.  Flexion and extension of the knee was full.  There 
were complaints of pain on full flexion and extension of the 
knee and in the patella.  X-rays of the left knee were 
normal. The diagnosis was chondromalacia of the left knee. 



Principles of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Basically, service 
connection means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service.  38 C.F.R. § 3.303(a).  

In order to prevail on the merits of a claim for service 
connection, three elements must be present: (1) medical 
evidence of a current disability; (2) medical evidence or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999). 

Right Ankle 

The service medical records document a right ankle injury, 
diagnosed as Achilles tendonitis.  On the Medical Board 
examination prior to separation from service, history 
included a recurrent right ankle sprain although no 
abnormality was identified.  On initial VA examination two 
months after service, after reporting the veteran's history 
and performing the examination with no acute findings, the 
examiner made a diagnosis of recurrent right ankle inversion 
injury.  Thereafter, after considering the veteran's history 
of an inservice injury and after an examination, different 
examiners consistently expressed the opinion in the form of 
medical diagnoses that the veteran suffers a current 
condition linked to the injury in service, which is most 
consistently described as a chronic ankle sprain.  The 
diagnoses reflect more than pure history as the examiners 
made a medical judgment based on both history and examination 
of the veteran that the veteran suffered a current condition 
attributed to the incident described in service and by 
history. 

While on several occasions, no objective findings were 
documented, other examiners reported ligamentous tenderness, 
weakness, and pain.  While there is some question as to the 
disabling nature of the underlying condition because of the 
sparseness of objective findings, there is evidence of 
ligamentous laxity and weakness, to make the evidence at 
least in equipoise as to the disabling character of the 
injury suffered in service.  

Because there is medical evidence that the veteran currently 
suffers from a right ankle disability, that he was treated 
for a right ankle injury in service and that the current 
ankle condition is linked to service, all three elements in 
order to prevail on the merits are supported by the record.  
In light of the statutory benefit of the doubt doctrine of 
38 U.S.C.A. § 5107, the Board concludes that service 
connection for a right ankle disability, chronic ankle 
sprain, is warranted.

Left Knee

As for the first element, the evidence is sufficient to 
establish a current left knee disability, which has been 
variously diagnosed as chondromalacia of the patella, 
arthralgia, and medial collateral ligament strain and to the 
extent that bilateral knee involvement is relevant to the 
left knee, diagnoses of patellofemoral syndrome and 
chondromalacia of the patella with patellar tendonitis.  

For the second element, there is insufficient evidence in the 
service medical records to identify the incurrence of a knee 
injury or a disease related to the left knee.  Nevertheless 
service connection may be granted for a disability by a 
showing of continuity of symptoms after discharge from 
service, when the finding of a chronic disability in service 
is not adequately supported, but the condition was noted in 
service.  38 C.F.R. § 3.303(b). 

Even though the service medical records do not show treatment 
of left knee pain in service, the veteran testified that he 
went to sick call a couple of times during service for knee 
pain and he was seen by medical personnel.  This testimony is 
credible and the veteran is competent as a layperson to 
observe pain.  Thus, while the service medical records do not 
show treatment during service, continuity of symptomatology 
has been demonstrated on the basis of the veteran's testimony 
providing the "noted-in-service" requirement and the post-
service showing of continuity of symptomatology consistently 
documented since 1996.  Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  This evidence is sufficient to establish the 
second element.  

As for the third element, notwithstanding evidence of current 
left knee disability and the "noting" during service of 
knee pain and the showing of post-service continuity of 
symptomatology, medical evidence is required to etiologically 
related the current left disability to the post-service 
symptoms.  Although VA attempted to obtain a medical opinion, 
the veteran canceled his VA examination for that purpose and 
because the record is devoid of such evidence, the evidence 
is insufficient to establish the third element. 

Nor is this a case where lay testimony is competent to 
provide the required evidence of a nexus. Although the 
veteran, as a layperson, is competent to describe that he has 
experienced knee pain, he is not competent to provide a 
medical conclusion as to the cause of such pain.  The lack of 
a competent medical opinion correlating the continuity of 
symptomatology to any current diagnosis is fatal to the 
claim.  As the preponderance of the evidence is against the 
claim, service connection for left knee disability is denied. 

Increased Rating 

The veteran asserts that his disability is worse and is more 
than 10 percent disabling. 

The veteran was separated from service because of mechanical 
low back pain without radiculopathy. 

In 1996, the RO granted service connection for degenerative 
disc disease of the lumbar spine and assigned a 10 percent 
rating under Diagnostic Code 5292. 

The veteran then appealed the 10 percent rating.  Since the 
veteran is appealing the initial rating following the initial 
rating grant of service connection, the practice known as 
staged ratings, that is, separate ratings may be assigned for 
separate periods of time based on facts found, applies.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4. 

On initial VA examination in 1996, the veteran complained of 
lower back pain and muscle spasm.  Ranges of motion were: 
flexion, 70 degrees; extension, 10 degrees; and left and 
right rotation and bending, 30 degrees.  X-rays revealed no 
acute diagnostic abnormality.  The diagnosis was recurrent 
lumbosacral strain with paraspinal spasm.

In 1997, the veteran testified that he has back problems with 
bending, twisting, turning, prolonged standing, sitting 
without back support and walking, which prevents him from 
getting any type of labor job.  His spouse testified that the 
veteran had daily back problems.  

Records of VA treatment disclose that in May and August 1996 
and in March 1997 the veteran complained of back pain.  In 
March 1997, ranges of motion were flexion to 60 degrees with 
a complaint of increase pain and normal extension. 

On a Persian Gulf War registry examination in May 1997, the 
lumbosacral spine was straight.  Flexion and extension were 
2+.  Lateral bending and rotation were okay.  

On VA examination in May 1997, the veteran complained of 
chronic back pain without weakness or radiation to the limbs, 
which was worse in the mornings and whenever he bent or 
twisted.  Objectively, motor examination was normal and the 
sensory examination was intact.  Pain was noted in the 
paraspinous muscles.  The diagnosis was chronic back pain 
without radiculopathy or myelopathy. 

A VA X-ray report in March 1998 revealed a small calcific 
density in the L5-S1 region with no significant change since 
March 1997.  The height of the vertebral bodies and disc 
spaces were unremarkable.  No spondylolisthesis or 
spondylolytic defect was noted. 

On VA examination in May 2000, the veteran complained of 
constant back pain, which increased with motion or prolong 
sitting and was severe in the mornings.  The examiner noted 
that the veteran worked where he is able to sit and stand 
intermittently and that the back pain did not interfere with 
his present job.  In the past, when he had a job requiring 
lifting he had lost 10 days of work in a year.  Objectively, 
forward flexion was to 80 degrees (normal is to 95 degrees), 
extension backward was to 20 degrees (normal is 35 degrees), 
lateral flexion bilaterally was to 30 degrees (normal is 40 
degrees), and rotation bilaterally was to 25 degrees (normal 
is 35 degrees).  Pain was noted in the terminal 10 degrees of 
motion. The straight leg-raising test was negative 
bilaterally.  Reflexes were active and equal bilaterally.  No 
weakness or sensory changes were noted.  X-rays revealed 
normal position and alignment of the vertebrae and well-
maintained disc spaces.  The impression was lumbosacral 
strain without radiculopathy. 

In October 2000, the veteran testified that he had back 
spasms that occur every couple of days, lasting about an hour 
or two, that over a two year period he missed about 14 days 
at about one to two days at time because of back problems, 
that he uses a treadmill or stationary bike for exercise, 
that he tries to see a doctor between three to six months 
unless his back bothers him to the point that he can not work 
then he will go to a doctor and that he is never free of back 
pain. 

On VA examination in June 2002, the veteran walked with a 
normal gait.  He was able to squat to a full position and 
rise without difficulty.  The back appeared symmetrical.  
There were no areas of muscle spasm.  Range of motion was 
complete for flexion, extension and lateral bending.  The 
patellar tendon reflexes were intact.  Strong dorsiflexion 
was demonstrated.  The straight-leg raising test and the 
Babinski reflexes were negative.  X-rays of the lumbar spine 
were normal. 

Rating Criteria 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, a 10 percent 
rating is warranted for slight limitation of motion of the 
lumbar spine and a 20 percent rating is warranted for 
moderate limitation of motion of the lumbar spine.  A 40 
percent rating requires severe limitation of motion.  The 
record shows that several range of motions studies have been 
completed over the course of the appeal period.  The findings 
vary from some limitation of motion in all planes in 1996 and 
2000 to complete range of motion on the most recent 
examination.  Reconciling the various reports into a 
consistent picture, two characteristics emerge, limitation of 
motion and pain.  As for pain, functional loss due to pain 
must be taken into account.  38 C.F.R. § 4.40; DeLuca v. 
Brown, 8 Vet. App. 202, 204-206 (1995).  Resolving reasonable 
doubt as to limitation of motion with additional functional 
loss due to pain, the record supports a finding of moderate 
limitation of motion of the lumbar spine over the entire 
period of the appeal, but severe limitation of motion is not 
demonstrated at any time during the appeal period. 

A rating in excess of 20 percent is not warranted under any 
other applicable diagnostic code.  Under Diagnostic Code 
5295, a 40 percent rating for chronic lumbosacral strain, the 
next higher rating, requires severe listing of the whole 
spine, marked limitation of forward bending in the standing 
position, osteoarthritic changes or joint space narrowing or 
irregularity, none of which is demonstrated.  Further, 
intervertebral disc syndrome has not been shown, so 
consideration under Diagnostic Code 5293 is not warranted.




ORDER

Service connection for left knee disability is denied.

Service connection for a right ankle disability, chronic 
ankle sprain, is granted. 

A 20 percent rating for service-connected degenerative disc 
disease of the lumbar spine is granted, subject to the 
regulations governing the award of monetary benefits. 


____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

